UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7645



SHAWN CONORAY KING,

                                             Petitioner - Appellant,

          versus


STANLEY K. YOUNG, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-721-1)


Submitted:   March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shawn Conoray King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shawn Conoray King, a state prisoner, seeks to appeal the

district court’s order denying as untimely his 28 U.S.C. § 2254

(2000) petition.    This order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural findings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that King has not shown the district court’s procedural ruling to

be debatable or wrong.*    Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument, because   the facts and legal contentions are adequately




     *
      In fact, King does not even challenge the court’s finding of
untimeliness on appeal.

                               - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -